DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This first non-final action is in response to applicant’s original filing of 12/05/2019.
Claims 1-20 are currently pending and have been examined.
Claim Objections
Claim 16 is objected to because of the following informalities:   	In claim 16, the limitations recite “determining” and “querying,” where they should recite “determine” and “query” instead, respectively.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  	“a task sequencing module configured to …” in claim 14. 	“a task allocation module configured to…” in claim 14. 	“a plan generation module configured to generate a task execution plan based on 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  	Claim 1 recites: 	1) A method, implemented by a processing circuit, of allocating task among one or more vehicles, the method comprising: 
 			ii) and each task allocation plan comprises a unique path through the task allocation tree from the root node through one or more child nodes to a leaf node; 	c) searching the task allocation tree for a task allocation plan that meets a predetermined selection criterion; 
d) generating a task execution plan based on a selected task allocation plan; 
e) and generating control data for at least one of the vehicles to implement the task execution plan. 	The claim limitations describe a method with steps of: determining one or more candidate task sequences; generating a task allocation tree; searching the task allocation tree; generating a task execution plan; and generating control data. These steps can be performed in the human mind, apart from the recitation of the processing circuit recited to perform such steps. For example, the claim limitations encompass a 
This judicial exception is not integrated into a practical application. The processing circuit is recited at a high level of generality and merely automates the steps of: determining one or more candidate task sequences; generating a task allocation 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the processing circuit behaves in such a way that amounts to no more than performing the judicial exception. Further, applicant’s specification does not provide any indication that method is performed using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 	Claim 14  recites: 	1) A task allocation system, the task allocation system comprising:  		a) a task sequencing module configured to determine one or more 
 		i) the task allocation tree comprises a root node and a plurality of child nodes, each of the plurality of child nodes corresponding to a possible allocation of one of the tasks in one of the candidate task sequences to one of the one or more vehicles; 
 	 	ii) and each task allocation plan comprises a unique path through the task allocation tree from the root node through one or more child nodes to a leaf node; 
 	c) and search the task allocation tree for a task allocation plan that meets a predetermined selection criterion; 
 	d) a plan generation module configured to generate a task execution plan based on a selected task allocation plan; 
 	e) and a plan execution module configured to generate control data for at least one of the vehicles to implement the task execution plan. 	The claim limitations describe a system with components (i.e., task sequencing module, task allocation module, plan generation module, and plan execution module), but the limitations recite the components performing functions including: determining one or more candidate task sequences; generating a task allocation tree; searching the 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the system of modules behave in such a way that amounts to no more than performing the judicial exception. Further, applicant’s specification does not provide any indication that method is performed using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
Dependent claims 2-13 and 15-20 further limit the abstract limit the abstract idea without integrating the abstract idea into practical application or adding significantly 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Ad Hoc Network-Based Task Allocation With Resource-Aware Cost Generation for Multirobot Systems; IEEE TRANSACTIONS ON INDUSTRIAL ELECTRONICS, VOL. 61, NO. 12, DECEMBER 2014) in view of Ryan et al. (US 20190324456 A1). 	Regarding claim 1, Lee discloses a method, implemented by a processing circuit, See at least page 6871, abstract of Lee), the method comprising:  	determining one or more candidate task sequences that achieve a mission objective, each candidate task sequence comprising a plurality of tasks (See at least page 6873-6874, A. Algorithm description; page 6877, B. Algorithms of Lee);  	generating, based on the one or more candidate task sequences, a task allocation tree representing a plurality of potential task allocation plans for allocating the tasks in one or more of the candidate task sequences among one or more vehicles (See at least page 6875, Fig.3 and B. Illustrative Example of Lee), wherein:  	the task allocation tree comprises a root node and a plurality of child nodes, each of the plurality of child nodes corresponding to a possible allocation of one of the tasks in one of the candidate task sequences to one of the one or more vehicles (See at least page 6873, Fig.1 and B. Broadcast Tree Communication; and page 6876, Fig. 5 of Lee);  	and each task allocation plan comprises a unique path through the task allocation tree from the root node through one or more child nodes to a leaf node (See at least page 6873, Fig.1 and B. Broadcast Tree Communication; and page 6876, Fig. 5 of Lee);  	generating a task execution plan based on a selected task allocation plan (See at least page 6876, B. Illustrative Example and Figs. 4-5 of Lee);  	and generating control data for at least one of the vehicles to implement the task execution plan (See at least pages 6871-6872, I. Introduction of Lee). 	Lee does not disclose searching the task allocation tree for a task allocation plan that meets a predetermined selection criterion.Performance data includes the expected results of a task choice that can help decide whether or not that task should be chosen for execution. Performance data is used as a decision basis for other subroutines in task planning module 206 that address task allocation 206b. The task allocation 206b subroutine reviews the related performance data for some or all available tasks and determines which tasks should be executed and in which order (e.g., based on mission objectives and evaluation criteria supplied by the operator of the human-machine interface 202) and which vehicles should perform the tasks. Evaluation criteria include such things as minimizing total fuel consumed, minimizing total duration of time, or maximizing probability of success. The task planners 206 can use many services, such as route planning, trajectory planning, probability of success estimation, sensor planning, etc. … If the A3 system 200 has sufficient resources to execute all tasks, task allocation 206b may determine the optimal ordering of those tasks under the requested criteria; otherwise, task allocation 206b determines the best subset of tasks (and order of execution thereof) that can be executed under the given criteria. Some examples of algorithms that can implement task allocation 206b are branch and bound, mixed integer linear programming, genetic algorithm, and simulated annealing. – See at least paragraphs [0093-0094] and Figs. 2a-2c). 	It would be obvious to one of ordinary skill in the before the effective filing date to incorporate the criteria-based task allocation of Ryan into the disclosure of Lee because they are both directed to controlling systems of vehicles to perform a sequence of tasks. Adding the criteria would provide more direction to the vehicles in performing their tasks .
 	Regarding claim 2, Lee discloses determining one or more candidate task sequences that achieve a mission objective comprises determining, for at least one of the plurality of tasks, a preset sequence of steps stored in a linear data structure to perform the task (See at least page 6877, B. Algorithms of Lee).
 	Regarding claim 3, Lee does not disclose, for each candidate task sequence: 	determining a final task;  	and successively querying a data structure to identify for each task, beginning with the final task, the next predecessor task, if any, until an initial predecessor task in the candidate task sequence is reached. 	However, Ryan teaches for each candidate task sequence: 	determining a final task (Finally, the task planning module 206 determines the order of tasks based on objective given to it and processes the parameterized tasks. To that end, as described in connection with FIGS. 2 and 3, the task planning module 206 may comprise two or more subroutines, including a system tasks planner subroutine 206a and a task allocation subroutine 206b. – See at least paragraph [0125] and Figs. 2a-3); [0093]; [0097]-[0098]);  	and successively querying a data structure to identify for each task, beginning with the final task, the next predecessor task, if any, until an initial predecessor task in the candidate task sequence is reached (Finally, the task planning module 206 determines the order of tasks based on objective given to it and processes the parameterized tasks. To that end, as described in connection with FIGS. 2 and 3, the task planning module 206 may comprise two or more subroutines, including a system tasks planner subroutine 206a and a task allocation subroutine 206b. – See at least paragraph [0125] and Figs. 2a-3). 	It would be obvious to one of ordinary skill in the before the effective filing date to incorporate the task sequencing of Ryan into the disclosure of Lee because they are both directed to controlling systems of vehicles to perform a sequence of tasks. Furthermore, it would be obvious to try multiple sequence ordering methods because it the ordering comes from a finite set of variations, namely: 	starting from the initial task, proceeding successively to the final task; 	starting from the final task, proceeding antecedently to the initial task; 	starting from an intermediate task, and proceeding successively and antecedently to the final and initial tasks, respectively. Sequencing the tasks provides more direction to the vehicles in efficiently performing their tasks.
 	Regarding claim 4, Lee does not disclose determining the one or more candidate task sequences that achieve the mission objective comprises, for each candidate task sequence:  	determining the final task;  	and successively querying a task object for the final task and a task object for each predecessor task in the candidate task sequence to determine the next predecessor task, if any, until an initial predecessor task in the candidate task sequence is reached.Finally, the task planning module 206 determines the order of tasks based on objective given to it and processes the parameterized tasks. To that end, as described in connection with FIGS. 2 and 3, the task planning module 206 may comprise two or more subroutines, including a system tasks planner subroutine 206a and a task allocation subroutine 206b. – See at least paragraph [0125] and Figs. 2a-3; [0093]; [0097]-[0098]);  	and successively querying a task object for the final task and a task object for each predecessor task in the candidate task sequence to determine the next predecessor task, if any, until an initial predecessor task in the candidate task sequence is reached (The task planning module 206 module uses the track, environmental, and system data to understand the state of the environment and to determine the appropriate order in which those tasks should be executed (a task assignment list) to achieve the objectives given to it. As used herein, a “task” refers to an activity that the A3 system 200 can execute, such as a vehicle traveling to a specific point in space, or activating a particular piece of hardware or software. … Finally, the task planning module 206 determines the order of tasks based on objective given to it and processes the parameterized tasks. To that end, as described in connection with FIGS. 2 and 3, the task planning module 206 may comprise two or more subroutines, including a system tasks planner subroutine 206a and a task allocation subroutine 206b. – See at least paragraphs [0091] and [0125], Figs. 2a-3). 	It would be obvious to one of ordinary skill in the art before the effective filing 
 	Regarding claim 5, Lee discloses generating the task allocation tree comprises: 	receiving one or more constraints related to the objective (See at least page 6872, A. Resource-Aware MRTA Problems; and page 6873, A. Algorithm Description of Lee);  	and generating the task allocation tree based on the candidate task sequences and the received constraints (See at least page 6872, A. Resource-Aware MRTA Problems; and page 6873, A. Algorithm Description of Lee).
 	Regarding claim 6, Lee discloses searching the task allocation tree for a task allocation plan comprising:  	calculating costs associated with one or more of the child nodes in the task allocation tree (See at least page 6871, abstract; page 6875, B. Illustrative Example and A. Algorithm Description; and Fig. 3 of Lee);  	and searching the task allocation tree for a lowest cost plan (See at least page 6871, abstract; page 6875, B. Illustrative Example and A. Algorithm Description; and Fig. 3 of Lee).
 	Regarding claim 7, Lee discloses searching the task allocation tree for a lowest As shown in Fig. 2, if any of the competence probabilities of the resources is the same or lower than PT , the refill station for the resource is added to the station list. In order to plan the optimal visiting order of the stations on the list, the depth-first branch-and-bound (DFBB) search algorithm is applied [35], [36]. The idea of the DFBB search is to make the depth-first search more efficient by keeping track of the lowest cost solution found so far. – See at least page 6874 and Fig. 2 of Lee).
 	Regarding claim 8, Lee discloses calculating costs associated with one or more of the child nodes in the task allocation tree comprises computing an initial cost estimate for one or more of the child nodes in the task allocation tree based on a heuristic calculation to reduce processing time (See at least page 6880, Conclusion of Lee).
 	Regarding claim 9, Lee discloses selecting an initial task allocation plan based on the initial cost estimate (See at least pages 6873-6875, III. RCG: A. Algorithm Description and B. Illustrative Example; Fig. 3; and equations 3-11 of Lee).
 	Regarding claim 10, Lee discloses calculating costs associated with one or more of the child nodes further comprises computing a refined cost estimate for one or more child nodes (See at least pages 6873-6875, III. RCG: A. Algorithm Description and B. Illustrative Example; Fig. 3; and equations 3-11 of Lee).
claim 11, Lee discloses selecting or reselecting a task allocation scheme based on the refined cost estimate (See at least pages 6873-6875, III. RCG: A. Algorithm Description and B. Illustrative Example; Fig. 3; and equations 3-11 of Lee).
 	Regarding claim 12, Lee does not disclose generating a task execution plan based on a selected task allocation plan comprises generating, for each of one or more vehicles, at least one of:  	a vehicle maneuvering schedule;  	a sensor schedule;  	or a control schedule for effector controls. 	However, Ryan teaches generating a task execution plan based on a selected task allocation plan comprises generating, for each of one or more vehicles, at least one of:  	a vehicle maneuvering schedule (As illustrated, the task planning module 206 may employ two or more subroutines, including a task planner 206a and task allocation 206b. The task planner 206a translates information from the situational awareness module 204 into details about the task and its characteristics. As an example, task details for a ground vehicle traveling to a specific location include total time duration for travel, total distance traveled, the specific path being traveled, total fuel/energy consumed, and probability of failure. This performance data provides the cost data of executing that task. – See at least paragraph [0092] and Figs. 2a-2c);  	a sensor schedule; 
 	Regarding claim 13, Lee does not disclose transmitting at least a portion of the task execution plan or control data to one or more of the vehicles to which tasks have been allocated. 	However, Ryan teaches transmitting at least a portion of the task execution plan or control data to one or more of the vehicles to which tasks have been allocated (In certain aspects, the flight control system 120 may communicate data (processed data, unprocessed data, etc.) with the remote device 138 and/or another aerial vehicle 100 over a network 134. In certain aspects, the wireless transceiver 130 may be configured to communicate using one or more wireless standards such as Bluetooth (e.g., short-wavelength, Ultra-High Frequency (UHF) radio waves in the Industrial, Scientific, and Medical (ISM) band from 2.4 to 2.485 GHz), near-field communication (NFC), Wi-Fi (e.g., Institute of Electrical and Electronics Engineers' (IEEE) 802.11 standards), etc. The remote device 138 may facilitate monitoring and/or control of the flight control system 120 and its payload(s), including an ISR payload 140. – See at least paragraph [0076] and Fig. 1c). 	It would be obvious to one of ordinary skill in the art before the effective filing 
 	Regarding claim 14, Lee discloses task allocation system, the task allocation system comprising (See at least page 6871, abstract of Lee), the method comprising:  	a task sequencing module configured to determine one or more candidate task sequences that achieve a mission objective, each candidate task sequence comprising a plurality of tasks (e at least page 6873-6874, A. Algorithm description; page 6877, B. Algorithms of Lee);  	a task allocation module configured to: generate, based on the one or more candidate task sequences, a task allocation tree representing a plurality of potential task allocation plans for allocating the tasks in one or more of the candidate task sequences among one or more autonomous vehicles (See at least page 6875, Fig.3 and B. Illustrative Example of Lee), wherein:  	the task allocation tree comprises a root node and a plurality of child nodes, each of the plurality of child nodes corresponding to a possible allocation of one of the tasks in one of the candidate task sequences to one of the one or more vehicles (See at least page 6873, Fig.1 and B. Broadcast Tree Communication; and page 6876, Fig. 5 of Lee);  	and each task allocation plan comprises a unique path through the task allocation tree from the root node through one or more child nodes to a leaf node (See at least page 6873, Fig.1 and B. Broadcast Tree Communication; and page 6876, Fig. 5 of Lee);  	a plan generation module configured to generate a task execution plan based on a selected task allocation plan (See at least page 6876, B. Illustrative Example and Figs. 4-5 of Lee);  	and a plan execution module configured to generate control data for at least one of the vehicles to implement the task execution plan (See at least pages 6871-6872, I. Introduction of Lee). 	Lee does not disclose searching the task allocation tree for a task allocation plan that meets a predetermined selection criterion. 	However, Ryan teaches searching the task allocation tree for a task allocation plan that meets a predetermined selection criterion (Performance data includes the expected results of a task choice that can help decide whether or not that task should be chosen for execution. Performance data is used as a decision basis for other subroutines in task planning module 206 that address task allocation 206b. The task allocation 206b subroutine reviews the related performance data for some or all available tasks and determines which tasks should be executed and in which order (e.g., based on mission objectives and evaluation criteria supplied by the operator of the human-machine interface 202) and which vehicles should perform the tasks. Evaluation criteria include such things as minimizing total fuel consumed, minimizing total duration of time, or maximizing probability of success. The task planners 206 can use many services, such as route planning, trajectory planning, probability of success estimation, sensor planning, etc. … If the A3 system 200 has sufficient resources to execute all tasks, task allocation 206b may determine the optimal ordering of those tasks under the requested criteria; otherwise, task allocation 206b determines the best subset of tasks (and order of execution thereof) that can be executed under the given criteria. Some examples of algorithms that can implement task allocation 206b are branch and bound, mixed integer linear programming, genetic algorithm, and simulated annealing. – See at least paragraphs [0093-0094] and Figs. 2a-2c). 	It would be obvious to one of ordinary skill in the before the effective filing date to incorporate the criteria-based task allocation of Ryan into the disclosure of Lee because they are both directed to controlling systems of vehicles to perform a sequence of tasks. Adding the criteria would provide more direction to the vehicles in performing their tasks based on desired parameters. 	Regarding claim 15, Lee does not disclose, for each candidate task:  	determine a final task in at least one candidate task sequence;  	and for each candidate task sequence, successively query a data structure to identify for each task, beginning with the final task, the next predecessor task, if any, until an initial predecessor task in the candidate task sequence is reached. 	However, Ryan teaches for each candidate task sequence: 	determine a final task in at least one candidate task sequence Finally, the task planning module 206 determines the order of tasks based on objective given to it and processes the parameterized tasks. To that end, as described in connection with FIGS. 2 and 3, the task planning module 206 may comprise two or more subroutines, including a system tasks planner subroutine 206a and a task allocation subroutine 206b. – See at least paragraph [0125] and Figs. 2a-3; [0093]; [0097]-[0098];  	and for each candidate task sequence, successively query a data structure to Finally, the task planning module 206 determines the order of tasks based on objective given to it and processes the parameterized tasks. To that end, as described in connection with FIGS. 2 and 3, the task planning module 206 may comprise two or more subroutines, including a system tasks planner subroutine 206a and a task allocation subroutine 206b. – See at least paragraph [0125] and Figs. 2a-3). 	It would be obvious to one of ordinary skill in the before the effective filing date to incorporate the task sequencing of Ryan into the disclosure of Lee because they are both directed to controlling systems of vehicles to perform a sequence of tasks. Furthermore, it would be obvious to try multiple sequence ordering methods because it the ordering comes from a finite set of variations, namely: 	starting from the initial task, proceeding successively to the final task; 	starting from the final task, proceeding antecedently to the initial task; 	starting from an intermediate task, and proceeding successively and antecedently to the final and initial tasks, respectively. Sequencing the tasks provides more direction to the vehicles in efficiently performing their tasks.
 	Regarding claim 16, Lee does not disclose the task sequencing module being further configured to, for each candidate task:  	determining a final task in at least one candidate task sequence;  	and successively querying a task object for the final task and a task object for each predecessor task in the candidate task sequence to determine the next Finally, the task planning module 206 determines the order of tasks based on objective given to it and processes the parameterized tasks. To that end, as described in connection with FIGS. 2 and 3, the task planning module 206 may comprise two or more subroutines, including a system tasks planner subroutine 206a and a task allocation subroutine 206b. – See at least paragraph [0125] and Figs. 2a-3);  	and successively querying a task object for the final task and a task object for each predecessor task in the candidate task sequence to determine the next predecessor task, if any, until an initial predecessor task in the candidate task sequence is reached (The task planning module 206 module uses the track, environmental, and system data to understand the state of the environment and to determine the appropriate order in which those tasks should be executed (a task assignment list) to achieve the objectives given to it. As used herein, a “task” refers to an activity that the A3 system 200 can execute, such as a vehicle traveling to a specific point in space, or activating a particular piece of hardware or software. … Finally, the task planning module 206 determines the order of tasks based on objective given to it and processes the parameterized tasks. To that end, as described in connection with FIGS. 2 and 3, the task planning module 206 may comprise two or more subroutines, including a system tasks planner subroutine 206a and a task allocation subroutine 206b. – See at least paragraphs [0091] and [0125], Figs. 2a-3). 	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the objective-based sequencing of Ryan into the disclosure of Lee because they are both directed to controlling systems of vehicles to perform a sequence of tasks. This would allow the vehicles to more efficiently manage time and resources used for task completion.
 	Regarding claim 17, Lee discloses the task allocation module being further configured to:  	receive one or more constraints related to the objective (See at least page 6872, A. Resource-Aware MRTA Problems; and page 6873, A. Algorithm Description of Lee);  	and generate the task allocation tree based on the candidate task sequences and the received constraints (See at least page 6872, A. Resource-Aware MRTA Problems; and page 6873, A. Algorithm Description of Lee).
 	Regarding claim 18, Lee discloses the task allocation module is further configured to:  	calculate costs associated with one or more of the child nodes in the task allocation tree (See at least page 6871, abstract; page 6875, B. Illustrative Example and A. Algorithm Description; and Fig. 3 of Lee);  	and search the task allocation tree for a lowest cost plan (See at least page 6871, abstract; page 6875, B. Illustrative Example and A. Algorithm Description; and Fig. 3 of Lee).claim 19, Lee discloses the task allocation module is further configured to perform a branch and bound search of the task allocation tree to find the lowest cost plan (As shown in Fig. 2, if any of the competence probabilities of the resources is the same or lower than PT , the refill station for the resource is added to the station list. In order to plan the optimal visiting order of the stations on the list, the depth-first branch-and-bound (DFBB) search algorithm is applied [35], [36]. The idea of the DFBB search is to make the depth-first search more efficient by keeping track of the lowest cost solution found so far. – See at least page 6874 and Fig. 2 of Lee).
 	Regarding claim 20, Lee discloses the task allocation module is further configured to compute an initial cost estimate for one or more of the child nodes in the task allocation tree based on a heuristic calculation to reduce processing time (See at least page 6880, Conclusion of Lee).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Casado et al. (US 20140074339 A1) discloses a network of unmanned vehicles guided to perform allocated tasks. 	Dias et al. (Market-Based Multirobot Coordination: A Survey and Analysis; Proceedings of the IEEE, Vol. 94, No. 7, July 2006) discloses market-based coordination of a multirobot system. 	Sujit et al. (Distributed Sequential Auctions for Multiple UAV Task Allocation; Proceedings of the 2007 American Control Conference; Marriott Marquis Hotel at Times .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666